Citation Nr: 0115233	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment from 
August 1988 to May 1993.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1964 to July 1985.  
He died on April [redacted], 1998.  The appellant is the veteran's 
daughter.  Her claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 determination 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in December 1999, the appellant 
indicated that she wished to appear personally at a hearing 
at the RO before a member of the Board.  The RO acknowledged 
the appellant's request by letter dated March 2000, and 
therein, explained that the appellant had the option of 
requesting a hearing with a local hearing officer as it might 
take two years before a Board hearing could be scheduled.  In 
April 2000, the appellant chose this option and indicated 
that she no longer wanted a hearing before a member of the 
Board.  The appellant confirmed her choice in a statement 
received in May 2000.  In light of these facts, the 
appellant's hearing request is considered withdrawn and the 
appellant's case is deemed ready for review by the Board.  
See 38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  The veteran, the appellant's father, was rated totally 
disabled, effective from July 1992, and died on April [redacted], 
1998.

2.  In September 1998, the RO received the appellant's 
application for Chapter 35 benefits, which indicated that she 
had been enrolled in a business management program at Santa 
Monica College from August 1988 to May 1993.

3.  In a rating decision dated November 1998, the RO awarded 
the veteran's spouse service connection for the cause of the 
veteran's death and eligibility for DEA benefits under 
Chapter 35 benefits, both effective from April [redacted], 1998.

4.  In December 1998, the RO denied the appellant's claim for 
Chapter 35 benefits.

5.  In a rating decision dated July 2000, the RO determined 
that the veteran had been permanently and totally disabled 
since July 11, 1996.

6.  The appellant reached her 26th birthday on May [redacted], 1996, 
before she became eligible for Chapter 35 benefits. 


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, for 
periods of enrollment from August 1988 to May 1993 have not 
been met.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 1991); 38 
C.F.R. §§ 21.3021, 21.3040 (2000); Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, § 103, 114 Stat. 1822 (2000); Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to a retroactive payment of Chapter 35 benefits for 
periods of enrollment extending from August 1988 to May 1993. 

The appellant was born on May [redacted], 1970.  In a rating decision 
dated October 1994, the RO rated the veteran totally 
disabled, effective from July 1992.  In the same decision, 
the RO denied basic eligibility for Chapter 35 benefits on 
the basis that, because the evidence did not indicate 
stabilization of the veteran's disabilities, the disabilities 
might improve.  The RO indicated that an examination would be 
scheduled in the future to assess the current level of the 
disabilities at issue.  The veteran did not appeal this 
determination.  Based on VA examinations conducted in 
February 1995 and July 1996, the RO continued the veteran's 
total, but not permanent, disability evaluation.  The veteran 
died on April [redacted], 1998.

In September 1998, the RO received the appellant's 
application for Chapter 35 benefits, which indicated that she 
had been enrolled in a business management program at Santa 
Monica College from August 1988 to May 1993.  In a rating 
decision dated November 1998, the RO awarded the veteran's 
spouse service connection for the cause of the veteran's 
death and eligibility for Chapter 35 benefits, both effective 
from April [redacted], 1998.  This award initially established the 
appellant's eligibility for Chapter 35 benefits under 38 
U.S.C.A. § 3501(a)(1)(A)(i) (West 1991), based on the 
appellant's status as a child of a veteran who died of a 
service-connected disability.  See also 38 C.F.R. § 
21.3021(a)(1)(i) (2000).  In December 1998, the RO denied the 
appellant's claim on the bases that the appellant was 28 
years of age and that the basic ending date for an eligible 
child is her 26th birthday. 

The appellant appealed the RO's December 1998 decision, and 
during the pendency of her appeal, the RO, in a rating 
decision dated July 2000, determined that the veteran had 
been permanently and totally disabled since July 11, 1996.  
This award established an earlier effective date for the 
appellant's basic eligibility for Chapter 35 benefits under 
38 U.S.C.A. § 3501(a)(1)(A)(ii).  See also 38 C.F.R. 
§ 21.3021(a)(1)(iii). 

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  In 
addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 103, 
114 Stat. 1822 (2000).  Neither the regulatory amendment, nor 
the Act substantively changes any statutory or regulatory 
provision pertinent to the appellant's claim; therefore, 
consideration of the appellant's claim pursuant to the 
amendment and Act is unnecessary.   

During the pendency of the appellant's appeal, legislation 
was also passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) ("VCAA").  The VA's enhanced duty to 
assist includes aiding the claimant in obtaining evidence 
necessary to substantiate his claim.  However, the VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VCAA, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 
2097-98 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate her claim in 
a letter dated December 1998, a statement of the case issued 
in October 1999, and a supplemental statement of the case 
issued in April 2001.  With regard to the duty to assist, the 
RO provided the appellant opportunities to submit evidence 
and testify at a hearing in support of her claim.  The 
appellant took advantage of these opportunities by 
subsequently submitting written statements and testifying at 
a hearing held at the RO in October 2000.  She has not, 
however, identified any outstanding evidence for the RO to 
secure in support of the claim.  In any event, additional 
assistance could not possibly aid in substantiating the 
appellant's claim, because, as explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law.  

The law provides that each eligible person shall, subject to 
the provisions of this chapter, be entitled to receive 
educational assistance.  38 U.S.C.A. § 3510 (West 1991).  For 
the purpose of Chapter 35, the term "eligible person" 
includes a child of a veteran who dies of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1)(i)-(iii).  
The law also provides that: 

The educational assistance to which an 
eligible person (within the meaning of 38 
U.S.C.A. § 3501(a)(1)(A) of this title) 
is entitled may be afforded the person 
during the period beginning on the 
person's eighteenth birthday or on the 
successful completion of the person's 
secondary schooling, whichever occurs 
first, and ending on the person's twenty-
sixth birthday.  

38 U.S.C.A. § 3512 (West 1991) as amended by Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 103, 114 Stat. 1822 (2000).  See also 
38 C.F.R. § 21.3040(a) (2000) (which disallows eligibility 
for Chapter 35 benefits when the claimant reaches his or her 
26th birthday before the effective date of a finding of 
permanent and total service-connected disability and before 
the date of the veteran's death).

In this case, pursuant to 38 U.S.C.A. § 3512, the appellant 
became eligible under 38 U.S.C.A. § 3501(a)(1)(A) for Chapter 
35 benefits when the veteran was found to have had a total 
disability permanent in nature resulting from a service-
connected disability and to have died from that service-
connected disability.  That notwithstanding, the appellant 
was not entitled to receive these benefits for which she 
became eligible on July 11, 1996, because she had already 
reached her 26th birthday by that time.  In some 
circumstances, an individual may be entitled to Chapter 35 
benefits beyond his or her 26th birthday, see 38 U.S.C.A. § 
3512(a)(1)-(6) as amended by Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, 
§ 112, 114 Stat. 1822 (2000), but in this case, because the 
appellant seeks retroactive payment for enrollment pursued 
prior to her 26th birthday, rather than payment for 
enrollment to be pursued in the future, the Board need not 
address whether these circumstances apply in this case.  

The appellant does not dispute that an individual must first 
be found to be eligible for Chapter 35 benefits before 
receiving such benefits.  38 U.S.C.A. § 3510 (West 1991).  
Rather, she argues that she should have been found eligible 
for Chapter 35 benefits in 1992, before her 26th birthday, 
because the veteran was permanently and totally disabled as a 
result of service-connected disabilities at that time.  As 
previously indicated, in October 1994, when the RO rated the 
veteran totally disabled, effective from July 1992, the RO 
also determined that, because the evidence did not indicate 
stabilization of the veteran's disabilities, the disabilities 
might improve.  The veteran never appealed that portion of 
the RO's October 1994 decision finding that the veteran's 
disabilities were not permanent and thus, that Chapter 35 
eligibility had not been established.  The RO, in a July 2000 
rating decision, revisited the question of permanency of the 
veteran's total rating and found that the veteran was 
permanently and totally disabled effective from July 11, 
1996, the date of the last review examination.  However, the 
RO also explained that the veteran's claim had been reviewed 
in March 1995 and it was decided not to schedule the required 
review examination until later in 1995 because of the 
treatment the veteran was undergoing.  The required 
examination was then conducted in July 1996, and the RO found 
in its July 2000 decision that permanency of the veteran's 
disability was not established at a time before that last 
examination in July 1996.  

In a written statement received in May 1999, the appellant 
also argues that, during the veteran's lifetime, the VA 
indicated that it would pay for the appellant's education 
benefits, but never followed through with the promise.  In 
support of this particular argument, the appellant has 
submitted two letters from the VA to the veteran, one dated 
in January 1995 and another dated in March 1995, which 
indicate that the veteran was receiving additional VA 
compensation for his dependents, including the appellant, who 
as a college student, was still considered dependent from 
1992 to 1993.  This benefit, or additional VA compensation 
for dependents, which the veteran received, in part, on the 
appellant's behalf, was awarded to the veteran, not the 
appellant, because he was service connected and supporting 
dependent children and a spouse.  The appellant was never 
entitled to receive such benefits on her own behalf. 

In this case, the appellant did not become eligible for 
Chapter 35 benefits until July 11, 1996, after she had 
reached her 26th birthday.  Although the enrollment for which 
the appellant seeks Chapter 35 benefits was pursued prior to 
her 26th birthday, because she was not yet eligible for 
Chapter 35 benefits while pursuing that enrollment, she may 
not receive such payments for that enrollment.  The law in 
this case is dispositive; therefore, the Board must deny the 
appellant's claim based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for periods of enrollment 
from August 1988 to May 1993, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

